Case 2:19-cv-09330-CBM-AS Document 77-1 Filed 01/04/21 Page 1 of 3 Page ID #:1011




   1   Michael J. Niborski (State Bar No. 192111)
       mniborski@pryorcashman.com
   2   PRYOR CASHMAN LLP
       1801 Century Park East, 24th Floor
   3   Los Angeles, California 90067-2302
       Tel: (310) 683-6616
   4   Fax: (310) 943-3397
   5   Tom J. Ferber (Admitted PRO HAC VICE)
       tferber@pryorcashman.com
   6   PRYOR CASHMAN LLP
       7 Times Square
   7   New York, New York 10036-6569
       Tel: (212) 421-4100
   8   Fax: (212) 326-0806
   9   Attorneys for Defendant
       NETFLIX, INC.
  10
  11                        UNITED STATES DISTRICT COURT
  12                       CENTRAL DISTRICT OF CALIFORNIA
  13
  14   MOSSACK FONSECA AND CO., S.A., )             Case No. 2:19-cv-09330-CBM-AS
       et al.,                        )
  15                                  )
                                      )             DECLARATION OF MICHAEL J.
  16               Plaintiffs,        )             NIBORSKI IN SUPPORT OF
                                      )             STIPULATION TO CONTINUE
  17           vs.                    )             DEADLINE TO FILE MOTIONS
                                      )             FOR ATTORNEYS’ FEES IN
  18                                  )             CONNECTION WITH:
       NETFLIX, INC.,                 )             (1) DEFENDANT’S SPECIAL
  19                                  )             MOTION TO STRIKE
                                      )             PLAINTIFFS’ SECOND AMENDED
  20               Defendant.         )             COMPLAINT UNDER THE
                                      )             CALIFORNIA ANTI-SLAPP
  21                                  )             STATUTE [DOCKET NO. 59]; and
                                      )
  22                                  )             (2) DEFENDANT’S MOTION FOR
                                      )             JUDGMENT ON THE PLEADINGS
  23                                  )             [DOCKET NO. 60]
                                      )
  24                                  )
                                      )             [Stipulation filed and Proposed Order
  25                                  )             lodged concurrently herewith]
                                      )
  26                                  )
  27
  28
Case 2:19-cv-09330-CBM-AS Document 77-1 Filed 01/04/21 Page 2 of 3 Page ID #:1012




   1                      DECLARATION OF MICHAEL J. NIBORSKI
   2          I, Michael J. Niborski, hereby declare as follows:
   3          1.     I am a partner with the law firm of Pryor Cashman LLP, counsel of record
   4   in this action for Defendant NETFLIX, INC. (“Netflix”). I have personal knowledge of
   5   the facts set forth in this Declaration, except for those matters stated to be based upon
   6   my information and belief, and if called upon to do so I could and would competently
   7   testify thereto.
   8          2.     I submit this Declaration in support of the concurrently filed
   9   STIPULATION TO CONTINUE DEADLINE TO FILE MOTIONS FOR
  10   ATTORNEYS’ FEES IN CONNECTION WITH: (1) DEFENDANT’S SPECIAL
  11   MOTION TO STRIKE PLAINTIFFS’ SECOND AMENDED COMPLAINT UNDER
  12   THE CALIFORNIA ANTI-SLAPP STATUTE [DOCKET NO. 59]; and (2)
  13   DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS [DOCKET
  14   NO. 60] entered into between counsel for NETFLIX and Plaintiffs MOSSACK
  15   FONSECA & CO., S.A., BUFETE MF & CO., JURGEN MOSSACK and RAMON
  16   FONSECA (“Plaintiffs”) (together referred to herein as the “Parties”).
  17          3.     The Court entered an Order Granting Defendant’s Special Motion to
  18   Strike Plaintiffs’ Second Amended Complaint Under the California Anti-SLAPP
  19   Statute (the “Anti-SLAPP Motion”) on December 23, 2020 [Docket No. 75].
  20          4.     The Court entered an Order Granting Defendant’s Motion for Judgment
  21   on the Pleadings (the “MJOP”) on December 28, 2020 [Docket No. 76].
  22          5.     The Parties are currently engaged in a negotiation regarding the possible
  23   waiver of motions for attorneys’ fees in connection with the Anti-SLAPP Motion and
  24   MJOP in exchange for waiver of an appeal of the Orders Granting the Anti-SLAPP
  25   Motion and MJOP.
  26          6.     In order to facilitate the foregoing negotiation and in the interests of
  27   judical efficiency, the Parties here stipulate and agree, pending the Court’s approval, to
  28   extend the deadline to file any motions for attorneys’ fees in connection with the Anti-
Case 2:19-cv-09330-CBM-AS Document 77-1 Filed 01/04/21 Page 3 of 3 Page ID #:1013




   1   SLAPP Motion and MJOP as follows: (a) the deadline to file a motion for attorneys’
   2   fees in connection with the Anti-SLAPP Motion shall be continued until January 27,
   3   2021, and (b) the deadline to file a motion for attorneys’ fees in connection with the
   4   MJOP shall be continued until February 1, 2021.
   5         I declare under penalty of perjury that the foregoing is true and correct. This
   6   declaration is executed on January 4, 2021, at Los Angeles, California.
   7
   8                                        /s/ Michael J. Niborski
                                            Michael J. Niborski
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
